Opinion by
Ekwall, J.
It was stipulated that after the effective date of T. D. 48033, there remained in warehouse 15 cases containing 36 gallons of Scotch whisky which had been aged in wooden containers at least 4 years prior to the date of entry or withdrawal from warehouse, as required by said trade agreement; that at the time of withdrawal for consumption and subsequent liquidation, the age certificate required by article 459, Customs Regulations of 1937, was not available; and that there has now been filed with the collector a certificate issued *217-by a competent officer of the Government of Great Britain establishing to, the satisfaction of the collector that the Scotch whisky in question was in fact aged in wood not less than 4 years prior to exportation to the United States. In accordance -with stipulation of counsel, and since neither the trade agreement nor the Customs Regulations of 1931, as amended by T. D. 48057, In effect at the time of the withdrawal, limits the period within which an age certificate shall be produced, plaintiff’s claim was sustained. It was held that the 15 cases containing 36 gallons are properly dutiable at $2.50 per proof .gallon under paragraph 802, as modified by T. D. 48033.